Citation Nr: 1537960	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-10 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for spondylosis of the thoracic and lumbar spine. 

2.  Entitlement to an evaluation in excess of 20 percent for spondylosis of the cervical spine.

3.  Entitlement to a separate compensable evaluation for radiculopathy of the right lower extremity associated with spondylosis of the lumbar spine.

4.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1970 to June 1977.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to a separate compensable evaluation for radiculopathy of the right lower extremity and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Spondylosis of the thoracic and lumbar spine has not been productive of ankylosis at any point during the appeal period nor has it resulted in incapacitating episodes totalling at least six weeks in a twelve-month period.

2. Spondylosis of the cervical spine has not been productive of forward flexion of the cervical spine 15 degrees or less or ankylosis of the entire spine at any point during the appeal period, nor has it resulted in incapacitating episodes totalling at least four weeks in a twelve-month period. 

3. The Veteran has been diagnosed with radiculopathy of the right lower extremity as a manifestation of his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for spondylosis of the thoracic and lumbar spine with kyphosis of the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5242-5243 (2015).

2. The criteria for an evaluation in excess of 20 percent for spondylosis of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5243 (2015).  

3. The criteria for a separate evaluation for radiculopathy of the right lower extremity associated with spondylosis of the thoracic and lumbar spine with kyphosis of the thoracic spine are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.310(a) , 4.71a, Note (1), 4.124a, Diagnostic Code 8526 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service medical treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran has been provided VA examinations to address the current severity of his service-connected disabilities, which are adequate for rating purposes.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4 .1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where, as here, an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran is currently assigned a 40 percent evaluation for his spondylosis of the thoracic and lumbar spine with kyphosis of the thoracic spine, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5240-5242.  The Veteran is also currently assigned a 20 percent evaluation for spondylosis of the cervical spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 indicates that a spondylosis should be evaluated under the General Rating Formula for Disease and Injuries of the Spine.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease a 20 percent evaluation is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted when there is unfavorable ankylosis of the entire cervical spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a; General Rating Formula.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees always represents favorable ankylosis).  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation of that segment.  Id., Note (2).





Lumbar Spine 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's spondylosis of the thoracic and lumbar spine with kyphosis of the thoracic spine does not warrant an evaluation in excess of 40 percent at any point during the appeal period. 

Initially, the Board notes that, at 40 percent, the Veteran has been awarded the highest possible schedular evaluation for his lumbar spine disability based on limitation of motion throughout the appeal period.  Therefore, a discussion of range of motion findings is unnecessary.  Further, there is no competent evidence of ankylosis, be it favorable or unfavorable, at any point during the appeal period.  As such, an evaluation in excess of 40 percent is not warranted under the General Rating Formula.

With respect to the rating criteria pertaining to intervertebral disc syndrome, the Board notes there is no evidence of incapacitating episodes, defined as physician-prescribed bedrest, at any point during the appeal period.  As such, an increased evaluation is not warranted under Diagnostic Code 5243.

Without competent evidence of ankylosis or incapacitating episodes, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 40 percent at any point during the appeal period; therefore, the benefit of the doubt rule is not applicable and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Cervical Spine 

The Board will next ascertain whether the Veteran is entitled to an evaluation in excess of 20 percent for his cervical spine disability.  The medical and lay evidence does not show that the Veteran has forward flexion of the cervical spine 15 degrees or less nor does the evidence show favorable ankylosis of the entire cervical spine. 

The Veteran was afforded a VA examination in July 2010.  The Veteran reported that in 2009, he was involved in motor vehicle collision which exacerbated his neck pain.  The Veteran reported constant and worsening pain.  In addition he stated that work that involved pulling was difficult and so were household chores and mowing the lawn.  He reported daily stiffness, fatigue, spasm, weakness, decreased motion, numbness and tingling in his right arm.  Objective examination revealed the Veteran was noted to have normal curvature of the cervical spine.  Cervical spine range of motion was measured as forward flexion from 0 to 44 degrees with repetitive movement resulting in flexion from 0 to 40 degrees.  Extension was 0 to 22 degrees with repetitive movement resulting in extension from 0 to 20 degrees.  The combined range of motion was 140 degrees.  

The examiner noted that additional limitations on repetitious range of motion testing was due primarily to pain and then to weakness as evidenced by facial grimacing and moaning on exam.  There was no additional limitation due to fatigue, lack of endurance or incoordination.  There were no muscle spasms noted but there was tenderness.  However, the Veteran's complaints do not, when viewed in conjunction with the medical evidence tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.

The Veteran was afforded a VA examination in November 2010.  The Veteran reported a history of fatigue, decreased motion, spasming, pain and pain with increased activity.  Objective examination revealed the Veteran was noted to have normal curvature of the cervical spine.  Cervical spine range of motion was measured as forward flexion measured as 0 to 45 degrees.  Extension was 0 to 50 degrees.  The combined range of motion was 255 degrees.  There was no objective evidence of pain on range of motion testing.  Also, there are no additional limitations due to weakness, fatigue, lack of endurance, or incoordination noted upon repetition.  There was no spasming, tenderness or weakness noted.  However, there was guarding of the cervical spine.  There was no cervical spine ankylosis noted.


The Veteran was afforded a third VA examination in August 2014.  Range of motion testing measurements revealed forward flexion from 0 to 45 degrees.  Extension was measured as 0 to 35 degrees.  The combined range of motion was 270 degrees.  All range of motion was measured without objective evidence of painful motion.  There was no additional limitation after repetitive use.  Examination showed that there was no localized tenderness, muscle spasms, or guarding of the cervical spine that resulted in an abnormal gait or abnormal spinal contours.  There was no ankylosis of the cervical spine.  

The examiner stated that the Veteran had intervertebral disc syndrome of the cervical spine but noted that there were no incapicitating episodes over the past 12 months because of intervertebral disc syndrome.  X-ray of the spine revealed spondylosis and loss of lordosis likely secondary to the spondylosis. 

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holdings in DeLuca.  However, an increased evaluation for the Veteran's cervical spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned evaluation and no higher.  In this regard, the Board observes that the Veteran complained of pain and flare-ups.  However, while pain alone does not constitute functional loss, the Board must consider the effects of pain, particularly as to any adverse impact on the normal working moments of the body such as excursion, strength, speed, coordination, and endurance; it is the presence of this functional loss that is the relevant question in assigning disability evaluation.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Veteran is competent to report this symptomatology, and the Board finds him credible.  He reported that the impact of his flare-ups had the effect of bothering him but not stopping activity.  See August 2014 VA examination.  In addition, the Veteran had no objective evidence of pain on motion on initial testing or after three repetitions of repetitive use testing during the August 2014 VA examination.  There was also no additional limitation of motion due to repetition.  The Board gives greater weight to the negative findings of the VA examinations than to the Veteran's reporting of symptomatology as these findings were made by a medical professional.  Overall, the Veteran's complaints are insufficient to warrant a higher rating pursuant to DeLuca.

While the Veteran complains of pain throughout the range of motion of his lumbar spine, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion except as discussed above and does not serve as a basis for an increased evaluation at any stage of the Veteran's appeal.  See Mitchell v. Shinseki, 25 Vet. App. 32  (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

In determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  The opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under  38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbar spine disability.  Moray v. Brown, 2 Vet. App. 211, 214 (1993).

The Board finds a preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent for the Veteran's cervical spine disability at any point during the appeal period.  Therefore, the benefit of the doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Separate evaluation for Right lower extremity radiculopathy

The Board has also considered whether a separate evaluation is warranted for any neurological component of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The probative medical and lay evidence of record establishes that the Veteran has right lower extremity neurological impairment associated with his lumbar spine disability.  However, there is no objective evidence of any other neurological impairment related to the Veteran's service-connected cervical or lumbar spine disabilities.

Significantly, at the August 2014 examination, the Veteran complained of radicular symptoms and the assessment was radiculopathy of the right lower extremity.  This evidence indicates that a separate evaluation for radiculopathy of the right lower extremity is warranted.  However, the Board will not assign an initial evaluation in the first instance.

Extraschedular consideration

The discussion above reflects that the symptoms of the Veteran's lumbar and cervical spine disabilities are contemplated by the applicable rating criteria.  The effects of the Veteran's disability, including painful and decreased motion as well as its functional effects on daily activities, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and extraschedular rating is not warranted.  38 C.F.R. §3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Furthermore, there is no competent evidence that any other service-connected disability, not currently on appeal, results in marked interference with employment above that already accounted for by the currently assigned combined disability ratings.  No other situation akin to the demonstrative governing norms is shown by the evidence of record to include the lay statements.  Simply put, the Veteran's service-connected disabilities do not present an exceptional or unusual disability picture.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An evaluation in excess of 40 percent for spondylosis of the thoracic and lumbar spine with kyphosis of the thoracic spine is denied.

An evaluation in excess of 20 percent for spondylosis of the cervical spine  is denied.

A separate evaluation for right lower extremity radiculopathy associated with service-connected lumbar spine disability is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

For the reasons and bases already discussed, the Board has determined that a separate evaluation is warranted for the radiculopathy of the Veteran's right lower extremity associated with his service-connected lumbar spine disability.  See generally 38 C.F.R. § 4.71a, Note (1).  However, a remand is necessary to allow the AOJ opportunity to assign an initial evaluation(s) and effective date(s) for this additional disability.  See generally Hart, supra.  Should the Veteran disagree with the initial evaluation(s) and/or effective date(s) assigned, this "downstream" issue should be returned to the Board only if a timely NOD is filed and, after the issuance of an SOC, a timely substantive appeal (VA Form 9 or equivalent) are submitted. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he will have to separately appeal these "downstream" issues).

With respect to the Veteran's TDIU claim, the Board finds a social and industrial survey is required to ascertain the current impact of the Veteran's service-connected disabilities on his ability to work.  Social Security records indicate that the Veteran is in receipt of benefits based on service-connected and non-service connected disabilities, including his heart disability.  The evidence of record also indicates the Veteran may have stopped working due to circumstances other than his service-connected disabilities.  The record remains unclear as to whether the Veteran is unable to secure or follow a substantially gainfully occupation as a result of his service-connected disabilities.  As such, additional development is needed to properly adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1. Assign a separate initial evaluation for the associated radiculopathy of the Veteran's right lower extremity, including considering whether the rating for this additional disability should be "staged".  All appropriate procedures should be followed.  The Veteran must then be advised that, if he wishes to initiate an appeal of the rating or effective date assigned for this additional disability, he must file a timely NOD following the issuance of the implementing rating decision.

2. Contact the appropriate VA Medical Center and obtain and associate with the virtual claims file all outstanding records of treatment, including records from the Overton Brooks VAMC dated from October 2014 to the present.  Efforts to obtain these records must be associated with the claims file and continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  

3. Following completion of the above, obtain a social and industrial survey to ascertain if the Veteran's service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The examiner should review the entire claims file, and the report should reflect such a review was accomplished.  The examiner is requested to comment on the Veteran's day-to-day functioning and the degree of social and industrial impairment (work or work-like functioning) he experiences as a result of his service-connected disabilities alone without consideration of nonservice-connected disabilities or age.

If the examiner determines additional examinations of the Veteran is necessary to provide a complete report, these are to be arranged.  

A complete rationale must accompany all opinions expressed, including a discussion of the competent and lay evidence of record and the medical principles which led to the conclusions reached.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
5. Review the Social and Industrial Survey to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


